Exhibit 99.1 Management’s responsibility for financial reporting The accompanying consolidated financial statements of Corus Entertainment Inc. and all the information in this annual report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles.When alternative accounting methods exist, management has chosen those it deems most appropriate in the circumstances.Financial statements are not precise since they include certain amounts based on estimates and judgments.Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly in all material respects.Management has prepared the financial information presented elsewhere in this annual report and has ensured that it is consistent with the consolidated financial statements. Corus Entertainment Inc. maintains systems of internal accounting and administrative controls of high quality, consistent with reasonable cost.Such systems are designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company’s assets are appropriately accounted for and adequately safeguarded.During the past year, management has continued to improve and document the design and operating effectiveness of internal control over external financial reporting.The results of management’s work have been subjected to audit by the shareholders’ auditors.As at year end, we have determined that internal control over financial reporting is effective and Corus Entertainment Inc. has achieved compliance with the requirements set by the U.S. Securities and Exchange Commission (“SEC”) under Section 404 of the U.S.
